Citation Nr: 0206703	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  98-05 726	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for a herniated nucleus pulposus with spinal fusion 
at L4-L5.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from December 1985 to August 
1997.  The veteran's claim comes before the Board of 
Veterans' Appeal (Board) on appeal from a September 1997 
rating decision from the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  During the 
pendency of the veteran's appeal, his claims file was 
transferred to the RO in St. Petersburg, Florida. 

The Board notes that the veteran requested a hearing in March 
1998.  He was notified of the date, time, and location of 
that hearing by VA letters dated in November 1998 and 
February 2000.  The veteran withdrew his request for a 
hearing in March 2002.  There are no other outstanding 
hearing requests of record.

The Board notes that the veteran has asserted during the 
pendency of this appeal that he is unemployable due to 
service-connected disabilities.  The RO denied his claim for 
individual unemployability by rating decision in October 
1998.  There is no current appeal on this issue.  However, in 
light of the Board's decision below, the RO should determine 
if the veteran wishes to reopen that claim.  


FINDING OF FACT

The veteran's herniated nucleus pulposus with spinal fusion 
at L4-L5 is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, and other neurological findings 
appropriate to the site of the diseased disc and with little 
intermittent relief.


CONCLUSION OF LAW

The schedular criteria for a 60 percent rating for herniated 
nucleus pulposus with spinal fusion at L4-L5 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2001); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71(a), Diagnostic Code 5293 
(2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102 and 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment of the VCAA and 
which are not final as of that date.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
veteran was notified of this regulatory change in a letter 
dated in May 2001.  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in September 1997 and October 1998 letters and decisions of 
the evidence needed to substantiate his claim, and he was 
provided an opportunity to submit such evidence.  Moreover, 
in a March 1998 statement of the case and an October 1998 
supplemental statement of the case, the RO notified the 
veteran of regulations pertinent to increased rating claims, 
informed him of the reasons for which it had denied his 
claim, and provided him additional opportunities to present 
evidence and argument in support of his claim.  The Board 
finds that the foregoing information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
(West Supp. 2001) of the new statute in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim for an increased rating.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records have been obtained, as have VA 
outpatient treatment reports.  In addition, the veteran was 
afforded a VA examination for spinal disorders in December 
1997.  In this regard, all known and available private and VA 
medical records have been obtained and are associated with 
the veteran's claims file.  

In short, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2001).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2001).  In addition, a 
disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2001).  Moreover, 
since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, VA must assess the level 
of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim; a 
process known as "staged rating."  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.  According to VA's General Counsel, 38 C.F.R. §§ 
4.40 and 4.45 must be considered when a disability is rated 
under Diagnostic Code 5293.  VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).

The veteran is currently assigned a 40 percent disability 
rating for a herniated nucleus pulposus with spinal fusion at 
L4-L5 under the provisions of Diagnostic Code 5293.  The 
veteran contends that his spinal disorder is more disabling 
than currently evaluated, and he has appealed for an 
increased rating.  

Pursuant to the provisions of Diagnostic Code 5293, a 60 
percent rating is warranted where the disorder is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

The current rating of 40 percent is the maximum rating that 
may be assigned under Diagnostic Codes 5292 (for limitation 
of lumbar motion) and 5295 (for lumbosacral strain).  Thus, 
those codes provide no basis for increase in this case.  In 
addition to the 60 percent rating available for pronounced 
intervertebral disc syndrome, higher ratings are also 
possible for low back disability where there is unfavorable 
ankylosis of the lumbosacral spine, which would warrant a 50 
percent rating under Diagnostic Code 5289 or where there is 
complete bony fixation (ankylosis) of the spine at a 
favorable or unfavorable angle which would warrant 60 and 100 
percent ratings, respectively, under Diagnostic Code 5286.  
38 C.F.R. § 4.71a.  However, the evidence of record does not 
demonstrate unfavorable or complete ankylosis of the spine.  
As such, the Board will consider the veteran's claim for 
increase under the provisions of Diagnostic Code 5293. 

Service medical records reflect that the veteran was treated 
during service for a spinal disorder involving a traumatic 
spondylolytic spondylolisthesis at L4-L5.  In September 1996, 
he underwent posterior spinal fusion for spondylolisthesis.  
During a February 1997 radiologic examination, it was noted 
that the veteran's L5 interspace showed no deformity of the 
thecal sac, obliteration of epidural fat, or evidence of 
bulging or herniated disc.  The facet joints were considered 
normal.  No abnormalities were found at the L5 and S1 
interspaces.  The veteran received a CAT scan in April 1997 
showing no focal changes with respect to direct nerve 
entrapment.  

In an April 1997 letter, Kirit C. Shah, M.D., reported that 
he had performed an EMG-NCV study on the veteran.  The 
results of the study on selected nerves and muscles in the 
veteran's lower extremities was abnormal.  Dr. Shah's 
findings suggested chronic bilateral changes of L5 
radiculopathy and bilateral paraspinal needle changes.  
Finally, he observed that the veteran's status was post 
lumbar spine surgery, and he asserted that his findings may 
be residual in nature.  

The veteran was afforded a VA examination for spinal 
disorders in December 1997.  At that time, the veteran 
reported chronic low back pain that intermittently radiated 
into both legs.  He reportedly had developed marked 
limitation of all of his physical activities because of low 
back pain.  He stated that he was only able to walk about 10 
yards and then had to rest.  He stated that he could sit for 
10 or 15 minutes by changing positions frequently and then he 
had to stand up.  He indicated that he could not stand at all 
in any one place.  He described sensory loss in the lower 
extremities but did not describe motor function loss in the 
lower extremities.

Upon examination, the veteran reportedly walked into the 
examination room without aids although he walked rather 
stiffly.  He did have normal weight bearing on the lower 
extremities with normal posture.  While sitting, he 
reportedly frequently changed positions and was in obvious 
discomfort with sitting.  He was able remove his clothing, 
shoes and socks for the examination but demonstrated marked 
limitation of motion of the lumbar spine with these 
activities.  He had tenderness to punch throughout the 
lumbosacral area, more severe in the area of L4 and S1.  He 
also had tenderness over the lumbosacral paravertebral 
muscles with mild spasm palpable.  The examiner found marked 
limitation of motion of the lumbosacral spine secondary to 
pain and noted that movement of the back caused pain.  The 
veteran could not hyperextend beyond the neutral position.  
His forward flexion was 30 degrees, and his lateral flexion 
was 20 degrees bilaterally, but he could not rotate due to 
pain.  He had positive bilateral straight leg raising in the 
lower extremities.  He had no obvious motor function loss, 
although the examiner noted that direct strength testing was 
difficult to evaluate because any strength testing caused low 
back pain.  Knee jerks and ankle jerks were noted to both be 
2+, bilaterally with a negative Babinski, also bilaterally.  
Sensory testing revealed decreased pinprick sensation over 
the anterior thighs, bilaterally and over the bilateral  
medial right foot and right great toe.  No sensory loss below 
the knee in the left low extremity was reported except for 
some feeling of decreased pinprick sensation over the left 
great toe.

Ultimately, the examiner diagnosed the veteran as having 
post-operative lumbar spondylolisthesis L4-L5 with bone graft 
and hardware fusion that was symptomatic of limited range of 
motion, and bilateral nerve root irritation with sensory 
neuropathy in the lower extremities.  In addition, his 
functional loss, secondary to pain, was noted to be severe.  
The examiner concluded that the veteran's functional loss was 
primarily secondary to pain with no evidence of functional 
loss secondary to neuropathy in the lower extremities.  She 
found  no evidence of weakened movement or incoordination.  

VA outpatient treatment reports dated October 1997 to March 
1998 are of record.  During that time, the veteran complained 
of numbness in his legs and pain in his back.  It was noted 
that he was able to "toe walk" and squat, but unable to 
"heel walk" correctly.  In addition, he was observed to 
walk with a limp and had difficulty rising from a chair.

In a March 1998 statement of the veteran and a December 1998 
statement of another veteran submitted in support of this 
veteran's claim, it was collectively asserted that the same 
VA examiner had provided inadequate examinations.  The 
veteran claimed that the examiner did not conduct a physical 
examination.  He maintained that he was not given a pinprick 
test, was not "punched" for tenderness, did not stand on 
his heels and toes, and did not have his reflexes tested.  

After reviewing the evidence, the Board finds that the 
evidence more nearly approximates a 60 percent disability 
rating.  The evidence shows that the veteran's spinal 
disorder exhibits persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm.  Although no absent ankle jerk was reported, the 
veteran has demonstrated bilateral nerve root irritation with 
sensory neuropathy and with little intermittent relief.  
Moreover, the most recent VA examiner clearly found that the 
veteran had severe pain with movement of the low back, found 
motor testing difficult to evaluate because of low back pain, 
and concluded that the veteran's functional loss was 
primarily secondary to pain.  Although the examiner did not 
find evidence of weakened movement or incoordination because 
she found no evidence of neuropathy in the lower extremities, 
the Board has considered the frequency and severity of the 
findings shown in service, on VA examination and in 
outpatient treatment records in evaluating the veteran's 
service-connected back disability.  Accordingly, taking into 
account the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
the holdings in DeLuca, supra, the Board finds that the 
present severity of the disability at issue is more 
appropriately reflected by a 60 percent evaluation.  The 
benefit of the doubt is resolved in the veteran's favor.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 
5293.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds that, in this case, the disability pictures 
is not so exceptional or unusual as to warrant a referral for 
an evaluation on an extraschedular basis.  It has not been 
shown that the veteran has required frequent hospitalizations 
for his spinal disorder.  Moreover, there is no evidence that 
the veteran's spinal disorder has resulted in any marked 
interference with his employment.  The Board finds the 
regular schedular standards to be appropriate in this case.  
The Board is therefore not required to refer this matter to 
the RO for the procedural actions outlined 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 60 percent rating for herniated nucleus 
pulposus with spinal fusion at L4-L5 is granted subject to 
the laws and regulations governing the payment of monetary 
benefits. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


